Citation Nr: 9919964	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-20 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a petition to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disorder. 

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The veteran submitted additional evidence, consisting of 
excerpts from medical texts, directly to the Board in 
February 1999.  As the Board resolves the issue of whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disorder in the veteran's favor, a remand 
for the issuance of a supplemental statement of the case is 
not warranted.  38 C.F.R. § 20.1304(c) (1998).  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  In August 1984, the RO denied entitlement to service 
connection for a gastrointestinal disorder.  The veteran did 
not appeal.  

2.  Evidence received since August 1984 is new and material.


CONCLUSIONS OF LAW

1.  The August 1984 RO rating decision that denied a claim 
for service connection for a gastrointestinal disorder is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1998).

2.  Evidence received since the August 1984 RO rating 
decision that denied a claim for service connection for a 
gastrointestinal disorder is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Here, the RO denied the veteran's original claim for service 
connection for a gastrointestinal disorder in August 1984 and 
notified her of this decision by letter dated August 17, 
1984.  The notification letter was sent to the veteran at her 
most recent address of record.  Accordingly, the Board 
concludes that the veteran was properly notified of the 
August 1984 rating decision.  Because the veteran did not 
file a notice of disagreement with that decision within one 
year, the rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302(a) (1998).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where as here, a final RO 
decision existed on a claim, i.e., in August 1984, that claim 
may not be thereafter reopened and allowed, and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A §  7104(b) (West 1991).  The exception is 
that if new and material evidence is presented or secured 
with respect to the claim, the Secretary shall reopen the 
claim and review the former disposition.  See 38 U.S.C. 
§ 5108, 7104.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted since the final August 1984 RO 
rating decision in accord with the holding in Hodge, supra.  
No prejudice to the veteran is exercised by the Board's 
appellate disposition herein for two reasons: (1) the Board's 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome, and, (2) the Board resolves 
this issue in the veteran's favor.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993). 

At the time of the August 1984 rating decision denying the 
veteran's claim for service connection for a gastrointestinal 
disorder, the evidence consisted, in pertinent part, of the 
veteran's lay statements, some service medical records and a 
VA report of examination dated in February 1984.  The service 
medical records were negative for complaints or findings of a 
gastrointestinal disorder.  On VA examination in February 
1984, the veteran gave a history of intermittent lower 
abdominal pain since 1979; however, physical examination, 
including barium enema and gastrointestinal series, was 
negative.  No gastrointestinal pathology was found.

Evidence associated with the claims file subsequent to the 
August 1984 RO rating decision consists, in pertinent part, 
of additional service medical records showing a diagnosis of 
chronic pelvic pain of undetermined etiology in November 
1979, following laparoscopy.  The pain was variable in 
location from right to left hypogastrium.  The veteran also 
provided private and VA medical records showing that 
irritable bowel syndrome was considered as a diagnosis as 
early as 1992, and excerpts from medical texts indicating 
that crampy pain was a symptom of irritable bowel syndrome.    

The evidence received subsequent to August 1984 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The additional evidence noted above is both new and material.  
It was not previously of record.  The additional evidence 
shows that the veteran suffered from pelvic pain of unknown 
etiology during service and that she currently suffers from 
irritable bowel syndrome, the symptoms of which include 
crampy pain.  This evidence, when viewed as a whole, bears 
directly and substantially upon the pertinent issue regarding 
this claim, i.e., a connection between a current 
gastrointestinal disorder, i.e., irritable bowel syndrome, 
and the veteran's active service.  This additional evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for a 
gastrointestinal disorder is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened.


REMAND

With respect to service connection for a gastrointestinal 
disorder, the issue that was addressed by the RO was whether 
new and material evidence had been submitted to reopen the 
claim.  It would be prejudicial to the veteran if the Board 
were to proceed to decide the question of service connection 
at this point, since the Board finds that additional 
evidentiary development is necessary for a fair decision in 
this case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

There are potentially medical records that the RO should 
attempt to obtain concerning the veteran's claim.  For 
example, the veteran has reported receiving treatment for a 
gastrointestinal disorder since her separation from service 
from private examiners, including Dr. Riggs (for whom she has 
previously furnished an address) and Dr. Leeds.  Because 
these records may support a finding of a well-grounded claim, 
the RO should make arrangements to obtain these records on 
remand.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The veteran should also be afforded comprehensive VA 
examination in order to determine the nature and date of 
onset of any current gastrointestinal disorder.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide 
addresses for Dr. Leeds and for Dr. Riggs 
and thereafter obtain records of treatment 
from them.  If she cannot provide the 
addresses, request records from Dr. Riggs, 
1202 66th Street N., St. Petersburg, 
Florida.  

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment records are not 
obtained, the veteran and her 
representative should be told of the 
negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1998).

2.  Obtain treatment records from the VAMC 
in Bay Pines, Florida (since 1994).

3.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder and this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service 
medical records. 

The examiner is asked to render diagnoses 
of all current gastrointestinal disorders.  
All necessary tests in order to determine 
the correct diagnoses are to be done.  If 
no such disorders are found, the examiner 
should so state.

The examiner is asked to determine the 
date of onset and describe the etiology of 
all current gastrointestinal disorder(s), 
including any irritable bowel syndrome, 
the veteran has and to express an opinion 
as to whether it is at least as likely as 
not that any such disorder is related to 
the veteran's inservice chronic pelvic 
pain of unknown etiology diagnosed in 
1979.

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination. 

5.  If the decision with respect to the 
claim remains adverse to the veteran, she 
and her representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The veteran need 
take no action until she is so informed.  She is, 
however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 
129 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

